Exhibit 10.6

 

ASSET PURCHASE AGREEMENT

 

ELUTIONS, INC.

 

and

 

MAXIMUM PERFORMANCE GROUP, INC.

 

 

August 10, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

SALE OF ASSETS AND CLOSING

1

 

 

 

 

Section 1.1

Assets Transferred

1

 

Section 1.2

Excluded Assets

3

 

Section 1.3

Liabilities

3

 

Section 1.4

Payment Terms; Allocation

4

 

Section 1.5

Closing

6

 

Section 1.6

Prorations

7

 

Section 1.7

Transition Period

7

 

Section 1.8

Further Assurances; Post-Closing Cooperation

7

 

Section 1.9

Third-Party Consents

8

 

 

 

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

9

 

 

 

 

Section 2.1

Corporate Existence of Seller

9

 

Section 2.2

Authority

9

 

Section 2.3

No Conflicts

9

 

Section 2.4

Governmental Approvals and Filings

10

 

Section 2.5

Legal Proceedings

10

 

Section 2.6

Compliance With Laws and Orders

10

 

Section 2.7

Tangible Personal Property

10

 

Section 2.8

Intellectual Property Rights

11

 

Section 2.9

Contracts

11

 

Section 2.10

Brokers

12

 

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

12

 

 

 

 

Section 3.1

Corporate Existence

12

 

Section 3.2

Authority

12

 

Section 3.3

No Conflicts

12

 

Section 3.4

Governmental Approvals and Filings

13

 

Section 3.5

Legal Proceedings

13

 

Section 3.6

Brokers

13

 

 

 

 

ARTICLE 4

COVENANTS OF SELLER

13

 

 

 

 

Section 4.1

Regulatory and Other Approvals

13

 

Section 4.2

Delivery of Assets, Books, and Records

14

 

Section 4.3

Use of Intellectual Property

14

 

Section 4.4

Non-Solicitation

14

 

 

 

 

ARTICLE 5

COVENANTS OF PURCHASER

14

 

 

 

 

Section 5.1

Regulatory and Other Approvals

14

 

Section 5.2

Fulfillment of Conditions

15

 

Section 5.3

Discontinuance of LIME Mark

15

 

Section 5.4

Preferred Vendor

15

 

Section 5.5

Purchaser Reports

15

 

Section 5.6

Late Payments

15

 

Section 5.7

Inspection and Audit Rights

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6

CONDITIONS TO OBLIGATIONS OF PURCHASER

16

 

 

 

 

 

Section 6.1

Representations and Warranties

16

 

Section 6.2

Performance

16

 

Section 6.3

Officers’ Certificates

16

 

Section 6.4

Orders and Laws

17

 

Section 6.5

Regulatory Consents and Approvals

17

 

Section 6.6

Third Party Consents

17

 

Section 6.7

Deliveries

17

 

 

 

 

ARTICLE 7

CONDITIONS TO OBLIGATIONS OF SELLER

17

 

 

 

 

 

Section 7.1

Representations and Warranties

17

 

Section 7.2

Performance

17

 

Section 7.3

Officers’ Certificates

17

 

Section 7.4

Orders and Laws

17

 

Section 7.5

Regulatory Consents and Approvals

17

 

Section 7.6

Third Party Consents

18

 

Section 7.7

Deliveries

18

 

 

 

 

ARTICLE 8

SURVIVAL; NO OTHER REPRESENTATIONS

18

 

 

 

 

 

Section 8.1

Survival of Representations, Warranties

18

 

Section 8.2

No Other Representations

18

 

 

 

 

ARTICLE 9

INDEMNIFICATION

18

 

 

 

 

 

Section 9.1

Indemnification

18

 

Section 9.2

Exclusivity

20

 

 

 

 

ARTICLE 10

DEFINITIONS

20

 

 

 

 

 

Section 10.1

Definitions

20

 

 

 

 

ARTICLE 11

MISCELLANEOUS

24

 

 

 

 

 

Section 11.1

Notices

24

 

Section 11.2

Bulk Sales Act

25

 

Section 11.3

Entire Agreement

25

 

Section 11.4

Expenses

25

 

Section 11.5

Public Announcements

25

 

Section 11.6

[Intentionally omitted]

25

 

Section 11.7

Waiver

26

 

Section 11.8

Amendment

26

 

Section 11.9

No Third Party Beneficiary

26

 

Section 11.10

No Assignment; Binding Effect

26

 

Section 11.11

Headings

26

 

Section 11.12

Invalid Provisions

26

 

Section 11.13

Governing Law and Arbitration

26

 

Section 11.14

Counterparts

27

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

General Assignment and Bill of Sale

 

 

Exhibit B

Assumption Agreement

 

 

Exhibit C

Officer’s Certificate of Seller

 

 

Exhibit D

Secretary’s Certificate of Seller

 

 

Exhibit E

Officer’s Certificate of Purchaser

 

 

Exhibit F

Secretary’s Certificate of Purchaser

 

 

Exhibit G

Sales Transition Plan

 

 

Exhibit H

Press Release

 

--------------------------------------------------------------------------------


 

This ASSET PURCHASE AGREEMENT dated as of August 10, 2009, is made and entered
into by and between ELUTIONS, INC., a Delaware corporation (“Purchaser”), and
MAXIMUM PERFORMANCE GROUP, INC., a Delaware corporation (“Seller”).  Capitalized
terms not otherwise defined herein have the meanings set forth in Section 10.1.

 

RECITALS

 

A.            Seller is engaged in the business of providing energy and asset
management products and services marketed under its Energy Management and
Control (“eMAC”) system of controllers for heating, ventilation and
air-conditioning applications and its uMAC system for lighting applications,
(the “Business”).

 

B.            Seller desires to sell, transfer and assign to Purchaser, and
Purchaser desires to purchase and acquire from Seller, substantially all of the
assets of Seller relating to the operation of the Business, and in connection
therewith, Purchaser has agreed to assume certain of the liabilities of Seller
relating to the Business, all on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE 1            SALE OF ASSETS AND CLOSING

 

Section 1.1             Assets Transferred.  On the terms and subject to the
conditions set forth in this Agreement, Seller will sell, transfer, convey,
assign and deliver to Purchaser, and Purchaser will purchase, at the Closing,
all of Seller’s right, title and interest in, to and under the following assets
and properties of Seller used or held for use in connection with the Business,
except as otherwise provided in Section 1.2, as the same shall exist on the
Closing Date (collectively, the “Assets”):

 

(a)           Accounts Receivable.  All trade accounts receivables and all
notes, invoices, and other evidences of Indebtedness of and rights to receive
payments arising out of sales occurring in the conduct of the Business and the
Security Agreements related thereto, as of the Closing Date, including any
rights of Seller with respect to any third party collection procedures or any
other Actions or Proceedings which have been commenced in connection therewith
as listed in Section 1.1(a) of the Disclosure Schedule (the “Accounts
Receivable”);

 

(b)           Inventory.  All inventories of raw materials, work-in-process,
finished goods, products under research and development, demonstration
equipment, office and other supplies, parts, packaging materials and other
accessories related thereto as listed in Section 1.1(b) of the Disclosure
Schedule, which are held at, or are in transit from or to, the locations at
which the Business is conducted, in each case, which are used or held for use by
Seller solely in the conduct of the Business, including any of the foregoing
purchased subject to any conditional sales or title retention agreement in favor
of any other Person, together with all rights of Seller against suppliers of
such inventories (the “Inventory”);

 

(c)           Tangible Personal Property.  All servers, software and monitors
used solely in the conduct of the Business at the locations at which the
Business is conducted or otherwise used by Seller solely in the conduct of the
Business (including but not limited to the

 

--------------------------------------------------------------------------------


 

items listed in Section 1.1(c) of the Disclosure Schedule), including any of the
foregoing purchased subject to any title retention agreement in favor of any
other Person (the “Tangible Personal Property”);

 

(d)           Business Contracts.  Subject to Section 1.6 for prepaid expenses,
all Contracts (other than the Personal Property Leases and the Accounts
Receivable) to which Seller is a party and which are utilized solely in the
conduct of the Business, including without limitation Contracts relating to
suppliers, sales representatives, distributors, purchase orders, marketing
arrangements and manufacturing arrangements (the “Business Contracts”);

 

(e)           Intellectual Property.  All Intellectual Property, including
pending patents, trademarks, service marks, or copyrights, if any, used solely
in the conduct of the Business (including Seller’s goodwill therein) and listed
in Section 1.1(e) of the Disclosure Schedule (the “Intellectual Property”);

 

(f)            Customer Records and Agreements.  Seller customer lists, customer
information, sales activity records customer orders, all customer agreements,
including but not limited to product purchases, maintenance and monitoring
agreements, product warranties and records of returned product, customer
support, and other customer records for the period January 1, 2006, through the
Closing Date, used or relating solely in the Business or otherwise relating
solely to the Assets, other than the Excluded Books and Records (the “Customer
Records”); provided that nothing herein shall preclude Lime Energy Co., parent
of Seller, from marketing to or doing business with, at any time, any and all
past, present and future customers of Seller.

 

To the extent any of the Customer Records are items susceptible to duplication
and are either (x) used in connection with any of Seller’s businesses other than
the Business or (y) are required by Law to be retained by Seller, Seller may
deliver photostatic copies or other reproductions from which, in the case of
Customer Records referred to in clause (x), information solely concerning
Seller’s businesses other than the Business has been deleted.

 

(g)           Litigation Claims.  Any rights (including indemnification) and
claims and recoveries under litigation of Seller against third parties relating
solely to the Assets and arising out of or relating to events prior to the
Closing Date; provided that this Section 1.1(g) does not apply to claim of any
type whatsoever from or against any directors, officers, employees,
representatives, agents or Affiliates of the Seller or Lime Energy Co.,
respectively;

 

(h)           Sales and Marketing Materials.  All sales and marketing materials
and collateral, in all forms, both hard copies and electronic versions relating
solely to the Business;

 

(i)            Technical Product Materials.  All technical materials required to
build, modify, and operate the eMAC and uMAC systems, related software, and
firmware, including, but not limited to, all hardware technical drawings and
specifications, Gerber drawings, bills of materials, executable software code,
documentation, source files, libraries and development environments.

 

--------------------------------------------------------------------------------


 

(j)            Hosted Server Software.  All software, third party software
licenses, executable software code, documentation, source files, libraries and
development environments related solely to the hosted software application and
the servers, in each case constituting Tangible Personal Property.

 

Section 1.2             Excluded Assets.  Notwithstanding anything in this
Agreement to the contrary, the following Assets and Properties of Seller (the
“Excluded Assets”) shall be excluded from and shall not constitute Assets:

 

(a)           Cash.  Cash (including checks received prior to the close of
business on the Closing Date, whether or not deposited or cleared prior to the
close of business on the Closing Date), commercial paper, certificates of
deposit and other bank deposits, treasury bills and other cash equivalents;

 

(b)           Insurance.  Life insurance policies of officers and other
employees of Seller and all other insurance policies relating to the operation
of the Business;

 

(c)           Employee Benefit Plans.  All assets owned or held by any Benefit
Plans;

 

(d)           Tax Refunds.  All refunds or credits, if any, of Taxes due to or
from Seller which cannot be assigned by Law;

 

(e)           Real and Personal Property.  The real or personal property
described in Section 1.2(e) of the Disclosure Schedule;

 

(f)            Excluded Books and Records.  Except for the Customer Records, all
other books and records of Seller including, without limitation, the minute
books and stock transfer books, the financial statements, tax returns, and
computer files (the “Excluded Books and Records”);

 

(g)           Excluded Obligations.  The rights of Seller in, to and under all
Contracts of any nature, the obligations of Seller under which expressly are not
assumed by Purchaser pursuant to Section 1.3;

 

(h)           Trade Name and Logo.  All of Seller’s right, title and interest
in, to and under the name and trademark “Lime Energy” and the Lime Energy logo;
and

 

(i)            Seller’s Rights.  Seller’s rights under this Agreement and the
Operative Agreements.

 

Section 1.3             Liabilities.

 

(a)           Assumed Liabilities.  In connection with the sale, transfer,
conveyance, assignment and delivery of the Assets pursuant to this Agreement, on
the terms and subject to the conditions set forth in this Agreement, at the
Closing, Purchaser will assume and agree to pay, perform and discharge when due
the following obligations of Seller arising in connection with the operation of
the Business, as the same shall exist on the Closing Date (the “Assumed
Liabilities”), and no others:

 

--------------------------------------------------------------------------------


 

(i)            Obligations under Contracts and Licenses.  All obligations of
Seller under the Business Contracts arising and to be performed on or after the
Closing Date, and excluding any such obligations arising or to be performed
prior to the Closing Date;

 

(ii)           Returned Goods.  All obligations of Seller with respect to
Seller’s product warranties for replacement of, or refund for, damaged,
defective or returned products, to the extent such products are subject to
outstanding warranties;

 

(iii)          Service and Monitoring Contracts.  All obligations of Seller for
maintenance, servicing and monitoring eMAC controllers and systems installed on
or prior to the Closing Date for the customers and sites listed in
Section 1.3(a)(iii) of the Disclosure Schedule;

 

(iv)          Accrued Expenses.  All obligations of Seller with respect to the
customer deposit, as more specifically listed in Section 1.3(a)(iv) of the
Disclosure Schedule; provided that if such customer demands a refund of its
deposit prior to depletion of such deposit applied to services rendered by
Purchaser, Seller shall be responsible for refund of such deposit as adjusted
for depletion for services rendered by Purchaser.  Upon request, Purchaser
agrees to provide Seller with records of services rendered to such customer; and

 

(v)           Product Liabilities.  All liabilities arising out of claims of
third parties for damage or injury suffered as the result of defective products
sold by Seller prior to the Closing Date where the occurrence giving rise to any
such claim takes place on or after the Closing Date.

 

(b)           Retained Liabilities.  Except for the Assumed Liabilities,
Purchaser shall not assume by virtue of this Agreement or the transactions
contemplated hereby, and shall have no liability for, any Liabilities of Seller
of any kind, character or description whatsoever (the “Retained Liabilities”). 
Seller shall discharge in a timely manner or shall make adequate provision for
all of the Retained Liabilities, provided that Seller shall have the ability to
contest, in good faith, any such claim of liability asserted in respect thereof
by any Person other than Purchaser and its Affiliates.

 

Section 1.4             Payment Terms; Allocation.

 

(a)           Closing Payment. On the Closing Date, Purchaser shall pay to
Seller in immediately available funds by wire transfer the sum of Twenty-Five
Thousand Dollars ($25,000.00) (“Closing Payment”).

 

(b)           Post-Closing Payment.  On November 9, 2009, Purchaser also shall
pay to Seller in immediately available funds by wire transfer the sum of Fifty
Thousand Dollars ($50,000.00), subject to offset up to a maximum of such
$50,000, for any shortages in Inventory actually delivered by Seller as compared
to the Inventory listed in Section 1.1((b) of the Disclosure Schedule, provided
that any such shortage shall be reported by Purchaser within thirty (30) days
following delivery by Seller.  The amount to be offset, if any, shall be
calculated based upon the price per unit, part or system, as applicable, set
forth in Section 1.1(b) of the Disclosure Schedule and all documents referenced
therein.

 

--------------------------------------------------------------------------------


 

(c)           Payment Terms.  Purchaser also will pay to Seller in immediately
available funds by wire transfer, or such other method as mutually agreed, the
amounts earned by Seller for a period of forty-eight (48) full months from the
Closing Date (such 48 months, the “Earn-out Period”) as described below:

 

(i)            Purchaser shall be responsible for collecting the outstanding
Accounts Receivable, as specifically set forth in Section 1.1(a) of the
Disclosure Schedule.  Purchaser shall remit ten percent (10%) of all amounts
collected of the Accounts Receivable to Seller within ten (10) days of
collection, less any actual out-of-pocket costs of collection related thereto.

 

(ii)           Purchaser shall pay Seller the following payouts (“Payout(s)”):
(x) five percent (5%) of the sale price of the Inventory (sold by Seller under
this Agreement) as it is sold until such Inventory is depleted, and (y) an
additional ten percent (10%) of the following (in addition to the Payout in
clause (x), if applicable,  but without duplication among clauses (A) through
(D) below):  (A) the gross sale price of, and all software license fees, without
offset collected from the sale of, the eMAC or uMAC controllers (other than the
sale of the Inventory pursuant to clause (x) above), (B) the gross sale price of
eMAC or uMAC systems excluding from such sale price the price of any Purchaser
hardware or software that may be utilized to supplement or expand such systems
beyond the systems marketed in the Business of the Seller as of the Closing
Date, (C) all fees derived from monitoring and maintenance contracts or services
related to eMAC systems or uMAC systems, or the controllers therein and (D) all
fees from other services performed by Purchaser or its Affiliates relating to
eMAC or uMAC systems including repairs and replacements, in each case as to
clauses (A) through (D) above, whether in the ordinary course of business, upon
the sale of Purchaser’s assets or otherwise, and including any similar or
derivative fees or revenue however characterized (all sources of sales proceeds,
fees and other revenue upon which Payouts will be computed and made under this
clause (y), collectively, the “eMAC System Sales and Monitoring Revenue”), and
Purchaser shall remit to Seller such Payouts within ten (10) days of receipt,
directly or indirectly, of any such sales proceeds or fees however
characterized.

 

(iii)          Purchaser’s obligation to make any Payout under
Section 1.4(c)(ii) for sales of Inventory and eMAC System Sales and Monitoring
Revenue over the Earn-Out Period shall terminate upon receipt by Seller from
Purchaser of an aggregate Four Million Dollars ($4,000,000.00) in Payouts and
payments actually made to Seller pursuant to Section 5.4 below.

 

(iv)          Purchaser shall have no obligation to make any Payout with respect
to the amount of the customer deposit listed on Section 1.3(a)(iv) of the
Disclosure Schedule.

 

(v)           During the Earn-out Period, for each 12-month period commencing
August 10th through the following August 9th, with the first 12-month period
running August 10, 2009 through August 9, 2010  (each such 12-month period, the
“Yearly Period”), the amount of Payouts to which the Seller shall be entitled
during a Yearly Period shall be subject to the following:

 

(A)    If during a Yearly Period, the aggregate amount of sales of Inventory, 
eMAC System Sales and Monitoring Revenue and Other Revenue (ass

 

--------------------------------------------------------------------------------


 

defined in Section 5.4 below shall be $1,000,000 or less, then no Payout for
such Yearly Period shall be due by Purchaser to Seller;

 

(B)    If during a Yearly Period, the aggregate amount of sales of Inventory ,
eMAC System Sales and Monitoring Revenue and Other Revenue shall be more than
$1,000,000 but less than $1.5 million, Purchaser shall be obligated to pay
Seller fifty percent (50%) of the Payout amount earned by Seller for such Yearly
Period; and

 

(C)    If during a Yearly Period, the aggregate amount of sales of Inventory, 
eMAC System Sales and Monitoring Revenue and Other Revenue shall be more than
$1.5 million, Purchaser shall be obligated to pay Seller one hundred percent
(100%) of the Payout amount earned by Seller for such Yearly Period.

 

(vi)          Semi-annual reconciliations for underpayments or overpayments made
by Purchaser shall be made by written report from the Purchaser to the Seller to
take into effect the revenue thresholds described in subclause (v) above.

 

(d)           Allocation. Purchaser and Seller shall negotiate in good faith
prior to the Closing Date and determine the allocation of the consideration paid
by Purchaser for the Assets.  Each party hereto agrees (i) that any such
allocation shall be consistent with the requirements of Section 1060 of the Code
and the regulations thereunder, (ii) to complete jointly and to file separately
Form 8594 with its Federal Income Tax Return consistent with such allocation for
the tax year in which the Closing Date occurs and (iii) that no party will take
a position on any income, transfer or gains Tax Return, before any Governmental
or Regulatory Authority charged with the collection of any such Tax or in any
judicial proceeding, that is in any manner inconsistent with the terms of any
such allocation without the consent of the other party.

 

Section 1.5             Closing.  The Closing will take place at the offices of
William Blair & Company in Chicago, Illinois on August 10, 2009, or at such
other place as Purchaser and Seller mutually agree, at 10:00 a.m. local time, on
the Closing Date.  Simultaneously, (a) Seller will assign and transfer to
Purchaser all of its right, title and interest in and to the Assets (free and
clear of all Liens, other than Permitted Liens) by delivery of (i) a General
Assignment and Bill of Sale substantially in the form of Exhibit A hereto (the
“General Assignment”), duly executed by Seller, (ii) an assignment of the
Intellectual Property in form and substance reasonably satisfactory to
Purchaser, and (iii) such other good and sufficient instruments of conveyance,
assignment and transfer, in form and substance reasonably acceptable to
Purchaser’s counsel, as shall be effective to vest in Purchaser good title to
the Assets (the General Assignment and the other instruments referred to in
clauses (ii) and (iii) being collectively referred to herein as the “Assignment
Instruments”), and (b) Purchaser will assume from Seller the due payment,
performance and discharge of the Assumed Liabilities by delivery of (i) an
Assumption Agreement substantially in the form of Exhibit B hereto (the
“Assumption Agreement”), duly executed by Purchaser, and (ii) such other good
and sufficient instruments of assumption, in form and substance reasonably
acceptable to Seller’s counsel, as shall be effective to cause Purchaser to
assume the Assumed Liabilities as and to the extent provided in
Section 1.3(a) (the Assumption Agreement and such other instruments referred to
in clause (ii) being collectively referred to herein as the “Assumption
Instruments”).  At the Closing, there shall also be delivered

 

--------------------------------------------------------------------------------


 

to Seller and Purchaser the certificates and other contracts, documents and
instruments required to be delivered under Articles 6 and 7.

 

Section 1.6             Prorations.  The following prorations relating to the
Assets and the ownership and operation of the Business will be made as of the
Closing Date, with Seller liable to the extent such items relate to any time
period prior to the Closing Date and Purchaser liable to the extent such items
relate to periods beginning with and subsequent to the Closing Date:

 

(a)           All prepaid expenses relating to the Business including, but not
limited to, the items listed in Section 1.6(a) of the Disclosure Schedule (the
“Prepaid Expenses”).

 

(b)           All other items (excluding personal property taxes and other
Taxes) normally adjusted in connection with similar transactions

 

Except as otherwise agreed by the parties, the net amount of all such prorations
will be settled and paid on the Closing.

 

Section 1.7             Transition Period.

 

(a)           Following the Closing and for a period or thirty (30) days, unless
otherwise designated herein (“Transition Period”), Seller will effect the
transfer of the following:  (i) records related to the Accounts Receivable
within five (5) days after Closing, (ii) Inventory packaged and shipped to
Purchaser at its Tampa, Florida headquarters within ten (10) days after Closing,
(iii) customer records will be made available to Purchaser within ten (10) days
after Closing, (iv) for Employees, such records as Seller is permitted under
applicable law to copy and transfer to Purchaser, within five (5) days after
Closing, provided that if Purchaser elects not to hire any such Employee,
Purchaser shall return promptly to Seller all such Employee’s records and copies
thereof made by Purchaser, and (v) such other Transition Services as provided in
Exhibit G — Sales Transition Plan.  Should the Transition Plan not be completed
during the foregoing Transition Period, the Parties agree to extend the
Transition Period for an additional thirty (30) days or such shorter period as
reasonably necessary to complete all transition activities.

 

(b)           Seller will continue to provide hosting services for customers
during the Transition Period, and assist Purchaser in moving customers to
Purchaser’s hosting environment.  Should that process extend beyond the
Transition Period, Seller and Purchaser will negotiate a reasonable services fee
to be paid to Seller to continue hosting the service for up to an additional
thirty (30) days.

 

Section 1.8             Further Assurances; Post-Closing Cooperation.

 

(a)           Subject to the terms and conditions of this Agreement, at any time
or from time to time after the Closing, at Purchaser’s request and without
further consideration, Seller shall execute and deliver to Purchaser such other
instruments of sale, transfer, conveyance, assignment and confirmation, provide
such materials and information and take such other actions as Purchaser may
reasonably deem necessary in order more effectively to transfer, convey and
assign to Purchaser, and to confirm Purchaser’s title to, all of the Assets,
and, to the full extent permitted by Law, to put Purchaser in actual possession
and operating control of the Business and the Assets and to assist Purchaser in
exercising all rights with respect thereto, and

 

--------------------------------------------------------------------------------


 

otherwise to cause Seller to fulfill its obligations under this Agreement and
the Operative Agreements.

 

(b)           Following the Closing, each party will afford the other party, its
counsel and its accountants, during normal business hours, reasonable access to
the books, records and other data relating to the Business in its possession
with respect to periods prior to the Closing and the right to make copies and
extracts therefrom, to the extent that such access may be reasonably required by
the requesting party in connection with (i) the preparation of Tax Returns,
(ii) the determination or enforcement of rights and obligations under this
Agreement or any Operative Agreement or (iv) in connection with any actual or
threatened Action or Proceeding.  Further each party agrees for a period
extending three (3) years after the Closing Date not to destroy or otherwise
dispose of any such books, records and other data unless such party shall first
offer in writing to surrender such books, records and other data to the other
party and such other party shall not agree in writing to take possession thereof
during the ten (10) day period after such offer is made.

 

(c)           On or before August 17, 2009, Purchaser will determine which of
Seller’s Employees that it does not wish to retain (collectively, “Designated
Employees”).  Seller shall have no obligation to retain any Designated
Employees, beyond August 17, 2009, or such earlier date as a Designated Employee
may be identified by Purchaser. With respect to Employees of Seller who are not
Designated Employees (collectively, “Post-Closing Seller Employees”), Seller
will continue to provide employment, salary and benefits for each Post-Closing
Seller Employee, until September 9, 2009, or such earlier date as Purchaser may
hire such Post-Closing Seller Employee.  If a Post-Closing Seller Employee shall
be hired by Purchaser, thereafter Purchaser shall be responsible for all
employment, salary and benefits to such Post-Closing Seller Employee.  For
clarification, Seller shall have no obligation to retain any of its Employees
beyond September 9, 2009.

 

(d)           If, in order properly to prepare its Tax Returns, other documents
or reports required to be filed with Governmental or Regulatory Authorities or
its financial statements or to fulfill its obligations hereunder, it is
necessary that a party be furnished with additional information, documents or
records relating to the Business not referred to in paragraph (b) above, and
such information, documents or records are in the possession or control of the
other party, such other party shall use its commercially reasonable efforts to
furnish or make available such information, documents or records (or copies
thereof) at the recipient’s request, cost and expense.  Any information obtained
by such party in accordance with this paragraph shall be held confidential by
such party in accordance with the Confidentiality Agreement.

 

(e)           Notwithstanding anything to the contrary contained in this
Section, if the parties are in an adversarial relationship in litigation or
arbitration, the furnishing of information, documents or records in accordance
paragraph (c) of this Section shall be subject to applicable rules relating to
discovery.

 

Section 1.9             Third-Party Consents.  To the extent that any Business
Contract is not assignable without the consent of another party, this Agreement
shall not constitute an assignment or an attempted assignment thereof if such
assignment or attempted assignment would constitute a breach thereof or a
default thereunder.  Seller and Purchaser shall use commercially reasonable
efforts to obtain the consent of such other party to the assignment of

 

--------------------------------------------------------------------------------


 

any such Business Contract to Purchaser in all cases in which such consent is or
may be required for such assignment.  If any such consent shall not be obtained,
Seller shall cooperate with Purchaser in any reasonable arrangement designed to
provide for Purchaser the benefits intended to be assigned to Purchaser under
the relevant Business Contract, including enforcement at the cost and for the
account of Purchaser of any and all rights of Seller against the other party
thereto arising out of the breach or cancellation thereof by such other party or
otherwise.

 

ARTICLE 2            REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser as follows:

 

Section 2.1             Corporate Existence of Seller.  Seller is a corporation
validly existing and in good standing under the Laws of the State of Delaware,
and has full corporate power and authority to conduct the Business as and to the
extent now conducted and to own, use and lease the Assets.

 

Section 2.2             Authority.  Seller has full corporate power and
authority to execute and deliver this Agreement and the Operative Agreements to
which it is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby, including without
limitation to sell and transfer (pursuant to this Agreement) the Assets.  The
execution and delivery by Seller of this Agreement and the Operative Agreements
to which it is a party, and the performance by Seller of its obligations
hereunder and thereunder, have been duly and validly authorized by the Board of
Directors of Seller, no other corporate action on the part of Seller or its
stockholders being necessary.  This Agreement has been duly and validly executed
and delivered by Seller and constitutes, and upon the execution and delivery by
Seller of the Operative Agreements to which it is a party, such Operative
Agreements will constitute, legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their terms.

 

Section 2.3             No Conflicts.  The execution and delivery by Seller of
this Agreement do not, and the execution and delivery by Seller of the Operative
Agreements to which it is a party, the performance by Seller of its obligations
under this Agreement and such Operative Agreements and the consummation of the
transactions contemplated hereby and thereby will not:

 

(a)           conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the certificate of incorporation or by-laws
of Seller;

 

(b)           subject to obtaining the consents, approvals and actions, making
the filings and giving the notices disclosed in Section 2.4 of the Disclosure
Schedule, conflict with or result in a violation or breach of any term or
provision of any Law or Order applicable to Seller or any of its Assets and
Properties (other than such conflicts, violations or breaches (i) which could
not in the aggregate reasonably be expected to adversely affect the validity or
enforceability of this Agreement or any of such Operative Agreements or to have
a material adverse effect on the Condition of the Business or (ii) as would
occur solely as a result of the legal or regulatory status of Purchaser or any
of its Affiliates); or

 

--------------------------------------------------------------------------------


 

(c)           except as disclosed in Section 2.3 of the Disclosure Schedule or
as could not, individually or in the aggregate, reasonably be expected to be
materially adverse to the Condition of the Business or to adversely affect the
ability of Seller to consummate the transactions contemplated hereby or by any
such Operative Agreements or to perform its obligations hereunder or thereunder,
(i) conflict with or result in a violation or breach of, (ii) constitute (with
or without notice or lapse of time or both) a default under, (iii) require
Seller to obtain any consent, approval or action of, make any filing with or
give any notice to any Person as a result or under the terms of, or (iv) result
in the creation or imposition of any Lien upon Seller or any of its Assets or
Properties under, any Contract or License to which Seller is a party or by which
any of its Assets and Properties is bound.

 

Section 2.4             Governmental Approvals and Filings.  Except as disclosed
in Section 2.4 of the Disclosure Schedule, no consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority on the part of
Seller is required in connection with the execution, delivery and performance of
this Agreement or any of the Operative Agreements to which it is a party or the
consummation of the transactions contemplated hereby or thereby, except
(i) where the failure to obtain any such consent, approval or action, to make
any such filing or to give any such notice could not reasonably be expected to
adversely affect the ability of Seller to consummate the transactions
contemplated by this Agreement or any of such Operative Agreements or to perform
its obligations hereunder or thereunder, or to have a material adverse effect on
the Condition of the Business, and (ii) those as would be required solely as a
result of the identity or the legal or regulatory status of Purchaser or any of
its Affiliates.

 

Section 2.5             Legal Proceedings.  Except as disclosed in Section 2.5
of the Disclosure Schedule:

 

(a)           there are no Actions or Proceedings pending or, to the Knowledge
of Seller, threatened against, relating to or affecting Seller with respect to
the Business or any of its Assets and Properties which could reasonably be
expected (i) to result in the issuance of an Order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement or any of the Operative Agreements,
or (ii) individually or in the aggregate with other such Actions or Proceedings,
to have a material adverse effect on the Condition of the Business; and

 

(b)           there are no Orders outstanding against Seller which, individually
or in the aggregate with other such Orders, materially adversely affect the
Condition of the Business.

 

Section 2.6             Compliance With Laws and Orders.  Except as disclosed in
Section 2.6 of the Disclosure Schedule, Seller is not in violation of or in
default under any Law or Order applicable to the Business or the Assets the
effect of which, individually or in the aggregate with other such violations and
defaults, could reasonably be expected to be materially adverse to the Condition
of the Business.

 

Section 2.7             Tangible Personal Property.  Seller is in possession of
and has good title to, or has valid leasehold interests in or valid rights under
Contract to use, all the Tangible Personal Property used in and individually or
in the aggregate with other such property material to the Condition of the
Business.  All the Tangible Personal Property is free and clear of all Liens,
other

 

--------------------------------------------------------------------------------


 

than Permitted Liens and Liens disclosed in Section 2.7 of the Disclosure
Schedule, and is in all material respects in good working order and condition,
ordinary wear and tear excepted.

 

Section 2.8             Intellectual Property Rights.  Section 1.1(e) of the
Disclosure Schedule discloses all Intellectual Property used in and individually
or in the aggregate with other such Intellectual Property material to the
Condition of the Business, each of which Seller either has all right, title and
interest in or a valid and binding rights under Contract to use.  Except as
disclosed in Section 2.8 of the Disclosure Schedule, (i) all registrations with
and applications to Governmental or Regulatory Authorities in respect of
Intellectual Property owned by Seller and disclosed in Section 1.1(e) of the
Disclosure Schedule are valid and in full force and effect, (ii) there are no
material restrictions on the direct or indirect transfer of any Contract, or any
interest therein, held by Seller in respect of such Intellectual Property,
(iii) to the Knowledge of Seller, Seller is not, nor has it received any notice
that it is, in default (or with the giving of notice or lapse of time or both,
would be in default) in any material respect under any Contract to use such
Intellectual Property and (iv) to the Knowledge of Seller, such Intellectual
Property is not being infringed by any other Person.  Seller has not received
notice that Seller is infringing any Intellectual Property of any other Person
in connection with the conduct of the Business, to the Knowledge of Seller no
claim is pending or has been made to such effect that has not been resolved and,
to the Knowledge of Seller, Seller is not infringing any Intellectual Property
of any other Person the effect of which, individually or in the aggregate, could
reasonably be expected to be materially adverse to the Condition of the
Business.

 

Section 2.9             Contracts.

 

(a)           Section 2.9(a) of the Disclosure Schedule contains a true and
complete list of each of the following Contracts (true and complete copies or,
if none, reasonably complete and accurate written descriptions of which,
together with all amendments and supplements thereto, have been delivered to
Purchaser prior to the execution of this Agreement) to which Seller is a party
or by which any of the Assets is bound:

 

(i)            all Contracts (excluding Benefit Plans) providing for a
commitment of employment or consultation services for a specified or unspecified
term to, or otherwise relating to employment or the termination of employment
of, any Employee, the name, position and rate of compensation of each Employee
party to such a Contract and the expiration date of each such Contract;

 

(ii)           all Contracts with any Person containing any provision or
covenant prohibiting or materially limiting the ability of Seller to engage in
any business activity or compete with any Person in connection with the Business
or prohibiting or materially limiting the ability of any Person to compete with
Seller in connection with the Business;

 

(iii)          all material partnership, joint venture, shareholders’ or other
similar Contracts with any Person in connection with the Business;

 

(iv)          all Contracts with distributors, dealers, manufacturer’s
representatives, sales agencies or franchises with whom Seller deals in
connection with the Business which in any case involve the payment or potential
payment, pursuant to the terms of any such Contract, by or to the Seller;

 

--------------------------------------------------------------------------------


 

(v)           all Contracts relating to the future disposition or acquisition of
any Assets individually or in the aggregate material to the Condition of the
Business, other than dispositions or acquisitions of Inventory in the ordinary
course of business; and

 

(vi)          all collective bargaining or similar labor Contracts covering any
Employee.

 

Section 2.10           Brokers.  Except for William Blair & Company, L.L.C.,
whose fees, commissions and expenses are the sole responsibility of Seller, all
negotiations relative to this Agreement and the transactions contemplated hereby
have been carried out by Seller directly with Purchaser without the intervention
of any Person on behalf of Seller in such manner as to give rise to any valid
claim by any Person against Purchaser for a finder’s fee, brokerage commission
or similar payment.

 

ARTICLE 3            REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows:

 

Section 3.1             Corporate Existence.  Purchaser is a corporation validly
existing and in good standing under the Laws of the State of Delaware. 
Purchaser has full corporate power and authority to enter into this Agreement
and the Operative Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.

 

Section 3.2             Authority.  The execution and delivery by Purchaser of
this Agreement and the Operative Agreements to which it is a party, and the
performance by Purchaser of its obligations hereunder and thereunder, have been
duly and validly authorized by the Board of Directors of Purchaser, no other
corporate action on the part of Purchaser or its stockholders being necessary. 
This Agreement has been duly and validly executed and delivered by Purchaser and
constitutes, and upon the execution and delivery by Purchaser of the Operative
Agreements to which it is a party, such Operative Agreements will constitute,
legal, valid and binding obligations of Purchaser enforceable against Purchaser
in accordance with their terms.

 

Section 3.3             No Conflicts.  The execution and delivery by Purchaser
of this Agreement do not, and the execution and delivery by Purchaser of the
Operative Agreements to which it is a party, the performance by Purchaser of its
obligations under this Agreement and such Operative Agreements and the
consummation of the transactions contemplated hereby and thereby will not:

 

(a)           conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the certificate of incorporation or by-laws
(or other comparable corporate charter document) of Purchaser;

 

(b)           subject to obtaining the consents, approvals and actions, making
the filings and giving the notices disclosed in Schedule 3.4 hereto, conflict
with or result in a violation or breach of any term or provision of any Law or
Order applicable to Purchaser or any of its Assets and Properties (other than
such conflicts, violations or breaches which could not in the aggregate
reasonably be expected to adversely affect the validity or enforceability of
this Agreement or any of such Operative Agreements); or

 

--------------------------------------------------------------------------------


 

(c)           except as disclosed in Schedule 3.3 hereto, or as could not,
individually or in the aggregate, reasonably be expected to adversely affect the
ability of Purchaser to consummate the transactions contemplated hereby or by
any such Operative Agreements or to perform its obligations hereunder or
thereunder, (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require Purchaser to obtain any consent, approval or action of,
make any filing with or give any notice to any Person as a result or under the
terms of, or (iv) result in the creation or imposition of any Lien upon
Purchaser or any of its Assets or Properties under, any Contract or License to
which Purchaser is a party or by which any of its Assets and Properties is
bound.

 

Section 3.4             Governmental Approvals and Filings.  Except as disclosed
in Schedule 3.4 hereto, no consent, approval or action of, filing with or notice
to any Governmental or Regulatory Authority on the part of Purchaser is required
in connection with the execution, delivery and performance of this Agreement or
the Operative Agreements to which it is a party or the consummation of the
transactions contemplated hereby or thereby, except where the failure to obtain
any such consent, approval or action, to make any such filing or to give any
such notice could not reasonably be expected to adversely affect the ability of
Seller to consummate the transactions contemplated by this Agreement or any of
such Operative Agreements or to perform its obligations hereunder or thereunder.

 

Section 3.5             Legal Proceedings.  There are no Actions or Proceedings
pending or, to the knowledge of Purchaser, threatened against, relating to or
affecting Purchaser or any of its Assets and Properties which could reasonably
be expected to result in the issuance of an Order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement or any of the Operative Agreements.

 

Section 3.6             Brokers.  Except for Blitzer, Clancy & Company, whose
fees, commissions and expenses, if any,  are the sole responsibility of
Purchaser, all negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by Purchaser directly with Seller
without the intervention of any Person on behalf of Purchaser in such manner as
to give rise to any valid claim by any Person against Seller for a finder’s fee,
brokerage commission or similar payment.

 

ARTICLE 4            COVENANTS OF SELLER

 

Seller covenants and agrees with Purchaser that after the Closing Date Seller
will comply with all covenants and provisions of this Article 4, except to the
extent Purchaser may otherwise consent in writing.

 

Section 4.1             Regulatory and Other Approvals.  Seller will, as
promptly as practicable, (a) take all commercially reasonable steps necessary or
desirable to obtain all consents, approvals or actions of, make all filings with
and give all notices to Governmental or Regulatory Authorities or any other
Person required of Seller to consummate the transactions contemplated hereby and
by the Operative Agreements, including without limitation those described in
Sections 2.3 and 2.4 of the Disclosure Schedule, (b) provide such other
information and communications to such Governmental or Regulatory Authorities or
other Persons as such Governmental or Regulatory Authorities or other Persons
may reasonably request in connection therewith and (c) provide reasonable
cooperation to Purchaser in connection with the performance of its obligations
under Section 5.1.  Seller will provide prompt notification to

 

--------------------------------------------------------------------------------


 

Purchaser when any such consent, approval, action, filing or notice referred to
in clause (a) above is obtained, taken, made or given, as applicable, and will
advise Purchaser of any communications (and, unless precluded by Law, provide
copies of any such communications that are in writing) with any Governmental or
Regulatory Authority or other Person regarding any of the transactions
contemplated by this Agreement or any of the Operative Agreements.

 

Section 4.2             Delivery of Assets, Books, and Records.  On the Closing
Date, Seller will deliver or make available to Purchaser at the locations at
which the Business is conducted all of the Customer Records and such other
Assets, including but not limited to all records related to Intellectual
Property associated with the eMAC and uMAC systems, as are in Seller’s
possession at other locations, and if at any time after the Closing Seller
discovers in its possession or under its control any other Customer Records or
other Assets, it will forthwith deliver such Customer Records or other Assets to
Purchaser.

 

Section 4.3             Use of Intellectual Property.  Seller’s rights to all
Intellectual Property cease upon Closing.  Upon the Closing Date, and at all
times thereafter, Seller shall not use or license, nor shall Seller cause or
permit any third party directly or indirectly, create derivative works from,
reverse engineer, disassemble, decompile, appropriate, disseminate, or otherwise
modify the Intellectual Property.  Notwithstanding the foregoing, Seller may use
the Intellectual Property, as necessary, to carry out its obligations during the
Transition Period.

 

Section 4.4             Non-Solicitation.  Notwithstanding any provision to the
contrary herein, for the Earn-Out Period (or such shorter period if the
Purchaser is no longer engaged in eMAC system sales), Seller shall not solicit
the sale, installation or integration of any Competitive Product to any customer
of Seller identified on Schedule 4.4 of the Disclosure Schedule.

 

ARTICLE 5            COVENANTS OF PURCHASER

 

Purchaser covenants and agrees with Seller that after the Closing Date,
Purchaser will comply with all covenants and provisions of this Article 5,
except to the extent Seller may otherwise consent in writing.

 

Section 5.1             Regulatory and Other Approvals.  Purchaser will, as
promptly as practicable, (a) take all commercially reasonable steps necessary or
desirable to obtain all consents, approvals or actions of, make all filings with
and give all notices to Governmental or Regulatory Authorities or any other
Person required of Purchaser to consummate the transactions contemplated hereby
and by the Operative Agreements, including without limitation those described in
Schedules 3.3 and 3.4 hereto, (b) provide such other information and
communications to such Governmental or Regulatory Authorities or other Persons
as such Governmental or Regulatory Authorities or other Persons may reasonably
request in connection therewith and (c) provide reasonable cooperation to Seller
in connection with the performance of its obligations under Section 4.1. 
Purchaser will provide prompt notification to Seller when any such consent,
approval, action, filing or notice referred to in clause (a) above is obtained,
taken, made or given, as applicable, and will advise Seller of any
communications (and, unless precluded by Law, provide copies of any such
communications that are in writing) with any Governmental or Regulatory
Authority or other Person regarding any of the transactions contemplated by this
Agreement or any of the Operative Agreements.

 

--------------------------------------------------------------------------------


 

Section 5.2             Fulfillment of Conditions.  Purchaser will execute and
deliver at the Closing each Operative Agreement that Purchaser is hereby
required to execute and deliver as a condition to the Closing, will take all
commercially reasonable steps necessary or desirable and proceed diligently and
in good faith to satisfy each other condition to the obligations of Seller
contained in this Agreement and will not take or fail to take any action that
could reasonably be expected to result in the nonfulfillment of any such
condition.

 

Section 5.3             Discontinuance of LIME Mark.  Within thirty (30) days
after the Closing Date, Purchaser shall remove all marks, logos and other
references to “Lime Energy” or “LIME” contained on or affixed to any and all
Inventory including, without limitation, all eMAC and uMAC controllers sold to
Purchaser hereunder, and shall certify in writing satisfactory to Seller that
such removal has been completed.

 

Section 5.4             Preferred Vendor.  Purchaser shall use Seller (or Lime
Energy Co. if designated by Seller) as its preferred installation and
integration vendor for Purchaser’s eMAC and uMAC sales, provided that Seller’s
quote to provide such services is within ten percent (10%) of a bona fide third
party bid.  Upon Seller’s completion of the installation and/or integration
services, Purchaser shall pay all such installation and integration service and
parts costs to Seller within five (5) days of receipt of payment relating to
such sale (such amount of Seller’s service and parts costs for which payment
shall have been received by Purchaser, referred to herein as “Other Revenue”),
unless other payment arrangements shall have been agreed upon in writing by
Purchaser and Seller or Lime Energy Co.  Seller may assign its rights and
obligations under this Section 5.4 to Lime Energy Co.  The actual amount of
service and parts costs paid to Seller by Purchaser for installation/integration
services and parts pursuant to this Section 5.4 shall be credited in favor of
Purchaser against the $4 million earnout cap set forth in Section 1.4.

 

Section 5.5             Purchaser Reports.  Together with each payment made to
Seller pursuant to Section 1.4(c)(i), Purchaser shall deliver to Seller a
written report stating in reasonable detail (i) the computation of the 10%
interest paid to Seller including the gross amount of collections of the
Accounts Receivable and the actual out-of pocket costs, if any, related to such
collections, and (ii) the computation of all sums paid to Seller pursuant to
Section 1.4(c)(i) including the gross amount of collections of the Accounts
Receivable from and after the Closing Date and the actual out-of pocket costs,
if any, related to such collections.  Together with each payment made to Seller
pursuant to Section 1.4(c)(ii), Purchaser shall deliver to Seller a written
report stating in reasonable detail (x) the computation of the 10% interest paid
to Seller including the gross amount of Inventory sold and the eMAC System Sales
and Monitoring Revenue, and (y) the computation of all Payouts made to Seller
pursuant to Section 1.4(c)(ii) including the gross amount of Inventory sold and
eMAC System Sales and Monitoring from and after the Closing Date, as well as any
adjustments made by Purchaser to the Payout amount in accordance with and
subject to Sections 1.4(c)(v) and 1.4(c)(vi).

 

Section 5.6             Late Payments.  It is specifically understood by
Purchaser that, with respect to payments and reports due to Seller, time is of
the essence and any payment due to Seller pursuant to this Agreement that is
late shall bear interest from ten (10) days after the date payment was due at
the published 90-day LIBOR rate plus 150 basis points per annum, until
remittance in full thereof to Seller.  The operation of this clause is without
prejudice to any other right or remedy Seller may have pursuant to the terms of
this Agreement or the law.

 

--------------------------------------------------------------------------------


 

Section 5.7             Inspection and Audit Rights.

 

(a)           Purchaser’s books and records with respect to the Accounts
Receivables and the Payouts (whether paid or payable) for at least two (2) years
following each calendar year (or in the event of a dispute between the parties
hereto, until two (2) years after said dispute is resolved, whichever is later)
shall be kept in Tampa, Florida or New York, New York.

 

(b)           Once during each calendar year during the term of this Agreement,
and at any time for a period of two (2) years after receipt of the respective
report from Purchaser, if there is a basis to believe an error has been made in
the amount of payments paid or payable to Seller pursuant to Sections
1.4(a)(i) or (ii), Seller shall have the right through its accountants, during
normal business hours and upon reasonable notice to Purchaser, to inspect and
audit on a confidential basis the relevant books and records of Purchaser
relating to the amounts owed to Seller pursuant Sections 1.4(a)(i) or (ii) to
determine that the 10% interest paid or payable to Seller has been accurately
calculated and paid.  Purchaser shall make such books and records available to
the accountants retained by Seller or Lime Energy Co. at Tampa, Florida or New
York, New York, or such other location as the parties agree, and shall cooperate
in all reasonable ways with such audit.  All costs of such audit shall be borne
by Seller or Lime Energy Co. unless Seller or Lime Energy Co. establishes that
it has been underpaid, on any payment period, by five percent (5%) or more.  In
the event of a disagreement or dispute arising from Seller’s or Lime Energy
Co.’s audit, the parties shall seek to amicably resolve the dispute.  If they
are unable to do so, they shall submit the matter to binding arbitration before
one arbitrator selected from the retired judges panel of the American
Arbitration Association in accordance with Section 11.13, except that only one
arbitrator shall be appointed without regard to the amount in question and
except as otherwise provided in this Section 5.8.  Each party shall share in the
arbitrator’s fees and related costs, subject to the immediately following
sentence.  The arbitrator shall award reasonable attorneys’ fees and costs to
the prevailing party in such arbitration.

 

ARTICLE 6            CONDITIONS TO OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser hereunder to purchase the Assets and to assume and
pay, perform and discharge the Assumed Liabilities are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Purchaser in its sole
discretion):

 

Section 6.1             Representations and Warranties.  The representations and
warranties made by Seller in this Agreement, taken as a whole, shall be true and
correct, in all respects material to the validity and enforceability of this
Agreement and the Operative Agreements and to the Condition of the Business, on
and as of the Closing Date as though made on and as of the Closing Date or, in
the case of representations and warranties made as of a specified date earlier
than the Closing Date, on and as of such earlier date.

 

Section 6.2             Performance.  Seller shall have performed and complied
with, in all material respects, the agreements, covenants and obligations
required by this Agreement to be so performed or complied with by Seller at or
before the Closing.

 

Section 6.3             Officers’ Certificates.  Seller shall have delivered to
Purchaser a certificate, dated the Closing Date and executed in the name and on
behalf of Seller by the President or any

 

--------------------------------------------------------------------------------


 

Executive or Senior Vice President of Seller, substantially in the form and to
the effect of Exhibit C hereto, and a certificate, dated the Closing Date and
executed by the Secretary or any Assistant Secretary of Seller, substantially in
the form and to the effect of Exhibit D hereto.

 

Section 6.4             Orders and Laws.  There shall not be in effect on the
Closing Date any Order or Law restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated by this
Agreement or any of the Operative Agreements.

 

Section 6.5             Regulatory Consents and Approvals.  All consents,
approvals and actions of, filings with and notices to any Governmental or
Regulatory Authority necessary to permit Seller to perform its obligations under
this Agreement and the Operative Agreements and to consummate the transactions
contemplated hereby and thereby shall have been duly obtained, made or given and
shall be in full force and effect, and all terminations or expirations of
waiting periods imposed by any Governmental or Regulatory Authority necessary
for the consummation of the transactions contemplated by this Agreement and the
Operative Agreements.

 

Section 6.6             Third Party Consents.  The consents (or in lieu thereof
waivers) listed in Section 6.6 of the Disclosure Schedule shall have been
obtained and shall be in full force and effect.

 

Section 6.7             Deliveries.  Seller shall have delivered to Purchaser
the General Assignment and the other Assignment Instruments.

 

ARTICLE 7            CONDITIONS TO OBLIGATIONS OF SELLER

 

The obligations of Seller hereunder to sell the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Seller in its sole
discretion):

 

Section 7.1             Representations and Warranties.  The representations and
warranties made by Purchaser in this Agreement, taken as a whole, shall be true
and correct in all material respects on and as of the Closing Date as though
made on and as of the Closing Date.

 

Section 7.2             Performance.  Purchaser shall have performed and
complied with, in all material respects, the agreements, covenants and
obligations required by this Agreement to be so performed or complied with by
Purchaser at or before the Closing.

 

Section 7.3             Officers’ Certificates.  Purchaser shall have delivered
to Seller a certificate, dated the Closing Date and executed in the name and on
behalf of Purchaser by the President or any Executive or Senior Vice President
of Purchaser, substantially in the form and to the effect of Exhibit E hereto,
and a certificate, dated the Closing Date and executed by the Secretary or any
Assistant Secretary of Purchaser, substantially in the form and to the effect of
Exhibit F hereto.

 

Section 7.4             Orders and Laws.  There shall not be in effect on the
Closing Date any Order or Law restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated by this
Agreement or any of the Operative Agreements.

 

Section 7.5             Regulatory Consents and Approvals.  All consents,
approvals and actions of, filings with and notices to any Governmental or
Regulatory Authority necessary to permit Purchaser to perform its obligations
under this Agreement and the Operative Agreements and to

 

--------------------------------------------------------------------------------


 

consummate the transactions contemplated hereby and thereby shall have been duly
obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental or
Regulatory Authority necessary for the consummation of the transactions
contemplated by this Agreement and the Operative Agreements shall have occurred.

 

Section 7.6                                      Third Party Consents.  The
consents (or in lieu thereof waivers) listed in Section 7.6 of the Disclosure
Schedule shall have been obtained and shall be in full force and effect.

 

Section 7.7                                      Deliveries.  Purchaser shall
have delivered to Seller the Assumption Agreement and the other Assumption
Instruments.

 

ARTICLE 8            SURVIVAL; NO OTHER REPRESENTATIONS

 

Section 8.1                                      Survival of Representations,
Warranties.  The representations and warranties of Seller and Purchaser
contained in this Agreement will survive the Closing (a) indefinitely with
respect to the representations and warranties contained in Sections 2.2,  3.2
and 3.6 or (b) until one (1) year following the Closing Date in the case of each
other representation and warranty except that any representation or warranty
that would otherwise terminate in accordance with this clause (b) will continue
to survive if a Claim Notice or Indemnity Notice (as applicable) shall have been
timely given in good faith based on facts reasonably expected to establish a
valid claim under Article 9 on or prior to such termination date, until the
related claim for indemnification has been satisfied or otherwise resolved as
provided in Article 9.  This Section 8.1 shall not limit in any way the survival
and enforceability of any covenant or agreement of the parties hereto.

 

Section 8.2                                      No Other Representations. 
Notwithstanding anything to the contrary contained in this Agreement, it is the
explicit intent of each party hereto that Seller is making no representation or
warranty whatsoever, express or implied, including but not limited to any
implied representation or warranty as to condition, merchantability or
suitability as to any of the Assets or other properties of the Business, except
those representations and warranties contained in Article 2.  It is understood
that, except to the extent otherwise expressly provided herein, Purchaser takes
the Assets “as is” and “where is”.  In particular, Seller makes no
representation or warranty to Purchaser with respect to (i) the information set
forth in the Confidential Executive Summary, May 2009, relating to the Seller
and its Business or (ii) any financial projection or forecast relating to the
Condition of the Business.  With respect to any such projection or forecast
delivered by or on behalf of Seller to Purchaser, Purchaser acknowledges that
(i) there are uncertainties inherent in attempting to make such projections and
forecasts, (ii) it is familiar with such uncertainties, (iii) it is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
such projections and forecasts furnished to it, and (iv) it shall have no claim
against Seller with respect thereto.

 

ARTICLE 9            INDEMNIFICATION

 

Section 9.1                                      Indemnification.

 

(a)           Subject to paragraph (c) of this Section 9.1 and the other
Sections of this Article 9, Seller shall indemnify Purchaser and the Purchaser
Indemnified Parties in

 

--------------------------------------------------------------------------------


 

respect of, and hold each of them harmless from and against, any and all Losses
suffered, incurred or sustained by any of them or to which any of them becomes
subject, resulting from, arising out of or relating to (i) any breach of
representation or warranty or nonfulfillment of or failure to perform any
covenant or agreement on the part of Seller contained in this Agreement or
(ii) a Retained Liability. Seller shall have the right to control the defense of
any third party suit, action or proceeding at is own expense, including the
employment of counsel.

 

(b)                                 Subject to the other Sections of this
Article 9, Purchaser shall indemnify Seller and the Seller Indemnified Parties
in respect of, and hold each of them harmless from and against, any and all
Losses suffered, incurred or sustained by any of them or to which any of them
becomes subject, resulting from, arising out of or relating to (i) any breach of
representation or warranty or nonfulfillment of or failure to perform any
covenant or agreement on the part of Purchaser contained in this Agreement or
(ii) an Assumed Liability.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, no amounts of indemnity shall be payable as a
result of any claim in respect of a Loss arising under paragraph (a) of
Section 9.1:

 

(i)            (A) unless, until and then only to the extent that Purchaser has
suffered, incurred, sustained or become subject to Losses referred to in such
paragraph in excess of $25,000.00 aggregate; (B) unless Purchaser has received
payments in respect of claims made under such paragraph of $75,000.00
(“Indemnity Cap”) or less in the aggregate; and (C) unless the Indemnified Party
has given the Indemnifying Party a Claim Notice or Indemnity Notice, as
applicable, with respect to such claim, setting forth in reasonable detail the
specific facts and circumstances pertaining thereto, (x) as soon as practical
following the time at which the Indemnified Party discovered or reasonably
should have discovered such claim (except to the extent the Indemnifying Party
is not prejudiced by any delay in the delivery of such notice) and (y) in any
event prior to the applicable Cut-off Date; provided that the limitations
contained in clauses (i)(A) and (B) herein shall not apply to Losses arising
from breach of (x) the representations contained in Sections 2.2 and 2.10 of
Seller or the agreements of Seller contained in Sections 11.4 and 11.6 and
(y) Seller’s obligations hereunder with respect to Retained Liabilities.

 

(ii)           to the extent that the Indemnified Party had a reasonable
opportunity, but failed, in good faith to mitigate the Loss, including but not
limited to the failure to use commercially reasonable efforts to recover under a
policy of insurance or under a contractual right of set-off or indemnity other
than this Agreement.

 

(d)                                 In the event of any claim for indemnity
under Section 9.1(a), Purchaser agrees to give Seller and its Representatives
reasonable access to the Customer Records and employees in connection with the
matters for which indemnification is sought to the extent Seller reasonably
deems necessary in connection with its rights and obligations under this
Article 9.

 

(e)                                  The Indemnifying Party shall not, without
the Indemnified Party’s prior written consent, settle or compromise any third
party claim or consent to the entry of any judgment with respect to any third
party claim which would have an adverse effect on the Indemnified Party, except
that the Indemnifying Party may, without the Indemnified Party’s prior written
consent, compromise or settle any such third party claim or consent to entry of
any

 

--------------------------------------------------------------------------------


 

judgment with respect to any third party claim which requires solely money
damages paid by the Indemnifying Party and which includes as an unconditional
term thereof the release by the claimant or the plaintiff of the Indemnified
Party from all liability in respect of such third party claim.

 

Section 9.2                                      Exclusivity.  After the
Closing, to the extent permitted by Law, the indemnities set forth in this
Article 9 shall be the exclusive remedies of Purchaser and Seller and their
respective officers, directors, employees, agents and Affiliates for any
misrepresentation, breach of warranty or nonfulfillment or failure by Seller to
perform any covenant or agreement contained in this Agreement, and Purchaser
shall not be entitled to a rescission of this Agreement or to any further
indemnification rights or claims of any nature whatsoever in respect thereof,
all of which Purchaser hereby waives.

 

ARTICLE 10          DEFINITIONS

 

Section 10.1                                Definitions.

 

(a)           Defined Terms.  As used in this Agreement, the following defined
terms have the meanings indicated below:

 

“Accounts Receivable” has the meaning ascribed to it in Section 1.1(a).

 

“Affiliate” means any Person that directly, or indirectly through one of more
intermediaries, controls or is controlled by or is under common control with the
Person specified.  For purposes of this definition, control of a Person means
the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning ten
percent (10%) or more of the voting securities of another Person shall be deemed
to control that Person.

 

“Agreement” means this Asset Purchase Agreement and the Exhibits, the Disclosure
Schedule and the Schedules hereto and the certificates delivered in accordance
with Sections 6.3 and 7.3, as the same shall be amended from time to time.

 

“Assets” has the meaning ascribed to it in Section 1.1.

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible and wherever situated), including the goodwill
related thereto, operated, owned or leased by such Person.

 

“Assignment Instruments” has the meaning ascribed to it in Section 1.5.

 

“Assumed Liabilities” has the meaning ascribed to it in Section 1.3(a).

 

“Assumption Agreement” has the meaning ascribed to it in Section 1.5.

 

“Assumption Instruments” has the meaning ascribed to it in Section 1.5.

 

“Business” has the meaning ascribed to it in the forepart of this Agreement.

 

--------------------------------------------------------------------------------


 

“Business Contracts” has the meaning ascribed to it in Section 1.1(d).

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of California and are authorized or obligated to close.

 

“Claim Notice” means written notification pursuant to Section 9.1 of a Third
Party Claim as to which indemnity under Section 9.1 is sought by an Indemnified
Party, enclosing a copy of all papers served, if any, and specifying the nature
of and basis for such Third Party Claim and for the Indemnified Party’s claim
against the Indemnifying Party under Section 9.1, together with the amount or,
if not then reasonably determinable, the estimated amount, determined in good
faith, of the Loss arising from such Third Party Claim.

 

“Closing” means the closing of the transactions contemplated by Section 1.5.

 

“Closing Date” means August 10, 2009, or such other date as Purchaser and Seller
mutually agree upon in writing.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Competitive Product” means any product that competes with the eMAC or uMAC
devices or related software so long as Purchaser offers such products for sale.

 

“Condition of the Business” means the business, financial condition, results of
operations and Assets and Properties of the Business.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
May 22, 2009, between Seller and Purchaser.

 

“Contract” means any agreement, lease, license, evidence of Indebtedness,
mortgage, indenture, security agreement or other contract.

 

“Customer Records” has the meaning ascribed to it in Section 1.1(f).

 

“Cut-off Date” means, with respect to any representation, warranty, covenant or
agreement contained in this Agreement, the date on which such representation,
warranty, covenant or agreement ceases to survive as provided in clause (b) of
Section 8.1, as applicable.

 

“Disclosure Schedule” means the record delivered to Purchaser by Seller herewith
and dated as of the date hereof, containing all lists, descriptions, exceptions
and other information and materials as are required to be included therein by
Seller pursuant to this Agreement.

 

“Employee” means each employee or consultant of Seller, other than an officer of
Seller, engaged full time in the conduct of the Business.

 

“Excluded Assets” has the meaning ascribed to it in Section 1.2.

 

“Excluded Books and Records” has the meaning ascribed to it in Section 1.2(f).

 

--------------------------------------------------------------------------------


 

“General Assignment” has the meaning ascribed to it in Section 1.5.

 

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision.

 

“Indebtedness” of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases and (v) in the nature of guarantees of the obligations
described in clauses (i) through (iv) above of any other Person.

 

“Indemnified Party” means any Person claiming indemnification under any
provision of Article 9.

 

“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article 9.

 

“Indemnity Notice” means written notification pursuant to Section 9.1 of a claim
for indemnity under Article 9 by an Indemnified Party, specifying the nature of
and basis for such claim, together with the amount or, if not then reasonably
determinable, the estimated amount, determined in good faith, of the Loss
arising from such claim.

 

“Intellectual Property” means as to the Seller, all patents and patent rights,
the “eMAC” trademark and related trademark rights, trade names and trade name
rights, service marks and service mark rights, service names and service name
right, brand name, inventions, copyrights and copyright rights, all processes,
formulae, trade dress, business and product names, logos, slogans, trade
secrets, industrial models, processes, designs, methodologies, computer programs
(including all source codes) and related documentation, hosted software
applications , technical information, manufacturing, engineering and technical
drawings, and know-how (whether or not patented, copyrighted, trademarked, or
patentable, copyrightable, or able to be trademarked), and all pending
applications for and registrations of patents, trademarks, service marks and
copyrights.

 

“Inventory” has the meaning ascribed to it in Section 1.1(b).

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge of Seller” means the actual knowledge of the officers of Seller
listed in Section 10.1 of the Disclosure Schedule.

 

“Law” means, collectively, all laws, statutes, rules, regulations, ordinances
and other pronouncements having the effect of law of the United States or state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority.

 

“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due).

 

--------------------------------------------------------------------------------


 

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, or any conditional
sale Contract, title retention Contract or other Contract to give any of the
foregoing.

 

“Loss” means any and all damages, fines, penalties, deficiencies, losses and
expenses (including without limitation interest, court costs, reasonable fees of
attorneys, accountants and other experts or other reasonable expenses of
litigation or other proceedings or of any claim, default or assessment).

 

“Operative Agreements” means, collectively, the General Assignment and the other
Assignment Instruments, the Assumption Agreement and the other Assumption
Instruments, and any other written agreements between Seller and Purchaser to be
entered into in connection with this Agreement.

 

“Order” means, collectively, any writ, judgment, decree, injunction or similar
order of any Governmental or Regulatory Authority (in each such case whether
preliminary or final).

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.

 

““Plan” means any bonus, incentive compensation, deferred compensation, pension,
profit sharing, retirement, stock purchase, stock option, stock ownership, stock
appreciation rights, phantom stock, leave of absence, layoff, vacation, day or
dependent care, legal services, cafeteria, life, health, accident, disability,
workmen’s compensation or other insurance, severance, separation or other
employee benefit plan, practice, policy or arrangement of any kind, whether
written or oral, including, but not limited to, any “employee benefit plan”
within the meaning of Section 3(3) of ERISA.

 

“Purchase Terms” has the meaning ascribed to it in Section 1.4(a).

 

“Purchaser” has the meaning ascribed to it in the forepart of this Agreement.

 

“Purchaser Indemnified Parties” means Purchaser and its officers, directors,
employees, agents and Affiliates.

 

“Qualified Plan” means each Benefit Plan which is intended to qualify under
Section 401 of the Code.

 

“Representatives” means the respective party’s officers, employees, counsel,
accountants, financial advisors, consultants and other representatives.

 

“Retained Liabilities” has the meaning ascribed to it in Section 1.3(b).

 

“Security Agreements” means any security arrangements and collateral securing
the repayment or other satisfaction of the Accounts Receivable.

 

“Seller” has the meaning ascribed to it in the forepart of this Agreement.

 

--------------------------------------------------------------------------------


 

“Seller Indemnified Parties” means Seller and its officers, directors,
employees, agents, consultants and Affiliates.

 

“Tangible Personal Property” has the meaning ascribed to it in Section 1.1(c).

 

“Third Party Claim” has the meaning ascribed to it in Section 9.1.

 

(b)           Construction of Certain Terms and Phrases.  Unless the context of
this Agreement otherwise requires, (i) words of any gender include each other
gender; (ii) words using the singular or plural number also include the plural
or singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby”
and derivative or similar words refer to this entire Agreement; (iv) the terms
“Article” or “Section” refer to the specified Article or Section of this
Agreement; and (v) the phrase “ordinary course of business” refers to the
business of Seller in connection with the Business.  Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified.  All accounting terms used herein and not expressly
defined herein shall have the meanings given to them under GAAP.  Any
representation or warranty contained herein as to the enforceability of a
Contract shall be subject to the effect of any bankruptcy, insolvency,
reorganization, moratorium or other similar law affecting the enforcement of
creditors’ rights generally and to general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

 

ARTICLE 11          MISCELLANEOUS

 

Section 11.1                                Notices.  All notices, requests and
other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally or by facsimile transmission or
sent by reputable overnight carrier (with evidence of delivery) to the parties
at the following addresses or facsimile numbers:

 

If to Purchaser, to:

 

Elutions, Inc.

1300 East 8th Avenue, Suite 200

Tampa, Florida 33606

Facsimile No.: (813) 371-5501

Telephone No.: (813) 271-5500

Attn:  Patricia A. Kurlin, General Counsel

 

If to Seller, to:

 

Lime Energy Co.

1280 Landmeier Road

Elk Grove Village, Illinois 60007

Facsimile No.: (847) 437-4969

Telephone No.: 847) 437-1666

Attn:  Jeffrey Mistarz, Executive Vice President and

   Chief Financial Officer

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Rutter Hobbs & Davidoff Incorporated

1901 Avenue of the Stars, Suite 1700

Los Angeles, California 90067

Facsimile No.: (310) 286-1728

Telephone No.: (310) 286-1700

Attn:  Joel Weinstein, Esq.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by overnight courier in the manner described above to the address as provided in
this Section, be deemed given upon receipt (in each case regardless of whether
such notice, request or other communication is received by any other Person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section).  Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other party hereto.

 

Section 11.2           Bulk Sales Act.  The parties hereby waive compliance with
the bulk sales act or comparable statutory provisions of each applicable
jurisdiction.

 

Section 11.3           Entire Agreement.  This Agreement and the Operative
Agreements supersede all prior discussions and agreements between the parties
with respect to the subject matter hereof and thereof, including without
limitation that certain letter agreement between the parties dated May 22, 2009,
and contains the sole and entire agreement between the parties hereto with
respect to the subject matter hereof and thereof.

 

Section 11.4           Expenses.  Whether or not the transactions contemplated
hereby are consummated, each party will pay its own costs and expenses incurred
in connection with the negotiation, execution and closing of this Agreement and
the Operative Agreements and the transactions contemplated hereby and thereby.

 

Section 11.5           Public Announcements.  At all times at or before the
Closing, Seller and Purchaser will not issue or make any reports, statements or
releases to the public or generally to the employees, customers, suppliers or
other Persons to whom Seller sells products or provides services in connection
with the Business or with whom Seller otherwise has significant business
relationships in connection with the Business with respect to this Agreement or
the transactions contemplated hereby without the consent of the other, in such
party’s discretion.  If either party is unable to obtain the approval of its
public report, statement or release from the other party and such report,
statement or release is, in the opinion of legal counsel to such party, required
by Law in order to discharge such party’s disclosure obligations, then such
party may make or issue the legally required report, statement or release and
promptly furnish the other party with a copy thereof.  Seller and Purchaser also
will obtain the other party’s prior approval of the press release, substantially
in the form of Exhibit H which will be issued immediately following the Closing
announcing the consummation of the transactions contemplated by this Agreement.

 

Section 11.6           [Intentionally omitted].

 

--------------------------------------------------------------------------------


 

Section 11.7           Waiver.  Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition.  No waiver
by any party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.

 

Section 11.8           Amendment.  This Agreement may be amended, supplemented
or modified only by a written instrument duly executed by or on behalf of each
party hereto.

 

Section 11.9           No Third Party Beneficiary.  The terms and provisions of
this Agreement are intended solely for the benefit of each party hereto and
their respective successors or permitted assigns, and it is not the intention of
the parties to confer third-party beneficiary rights upon any other Person,
other than any Person entitled to indemnity under Article 9, and other than to
Lime Energy Co., which is an intended third-party beneficiary, any may enforce
all rights and benefits of Seller hereunder.

 

Section 11.10         No Assignment; Binding Effect.  Except as otherwise
provided herein, neither this Agreement nor any right, interest or obligation
hereunder may be assigned by any party hereto without the prior written consent
of the other party hereto and any attempt to do so will be void, except (a) for
assignments and transfers by operation of Law and (b) that Purchaser may assign
any or all of its rights, interests and obligations hereunder to a wholly-owned
subsidiary, provided that any such subsidiary agrees in writing to be bound by
all of the terms, conditions and provisions contained herein, but no such
assignment referred to in clause (b) shall relieve Purchaser of its obligations
hereunder.  Subject to the preceding sentence, this Agreement is binding upon,
inures to the benefit of and is enforceable by the parties hereto and their
respective successors and assigns.

 

Section 11.11         Headings.  The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

 

Section 11.12         Invalid Provisions.  If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future Law,
and if the rights or obligations of any party hereto under this Agreement will
not be materially and adversely affected thereby, (a) such provision will be
fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof
and (c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

 

Section 11.13         Governing Law and Arbitration.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without giving effect to its conflicts of law principles.  All disputes and
controversies of every kind and nature between the Parties hereto arising out of
or in connection with this Agreement as to its construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to binding arbitration in accordance with the then
current rules of the American Arbitration Association (“AAA”) before a single
arbitrator if such disputes involve $100,000 or less and before three
arbitrators if such disputes involve more than $100,000 in accordance with the
Commercial Arbitration Rules of the AAA. To the extent not otherwise

 

--------------------------------------------------------------------------------


 

required by the AAA or applicable law, the arbitrators shall be determined on
the following basis: each party shall select one arbitrator, those two
arbitrators shall then select the third arbitrator. If only a single arbitrator
is required, then the third arbitrator shall be the arbitrator; and if three
arbitrators are required, then all three arbitrators shall be the arbitrators
and the third arbitrator shall be Chairman or presiding arbitrator of the
arbitration panel.  Judgment upon the award of the arbitrator(s) may be entered
in any court having jurisdiction thereof.  Arbitration shall be in lieu of all
other remedies and procedures available to the parties, provided that the
parties may seek preliminary injunctive or other interlocutory relief prior to
the commencement of or during such proceedings.  The arbitrator(s) shall award
reasonable costs and attorney fees to the party, if any, that is deemed to be
the prevailing party in the arbitration.  Arbitration shall be conducted in the
City of New York, New York.  The parties irrevocably waive any objection to lack
of jurisdiction, improper venue or inconvenient forum in New York, New York.

 

Section 11.14         Counterparts.  This Agreement may be executed in any
number of counterparts and by facsimile or portable digital format (.pdf), each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

[SIGNATURES ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Asset Purchase Agreement has been duly executed and
delivered by the duly authorized officer of each party as of the date first
above written.

 

 

 

“PURCHASER”
ELUTIONS, INC.

 

 

 

By:

/s/ Bronwyne J. Bruer

 

 

Name:

Bronwyne J. Bruer

 

 

Title:

Chief Financial Officer

 

 

 

 

 

“SELLER”
MAXIMUM PERFORMANCE GROUP, INC.

 

 

 

 

 

By:

/s/ Jeffrey R. Mistarz

 

 

Name:

Jeffrey R. Mistarz

 

 

Title:

Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SALES TRANSITION PLAN

 

In accordance with Section 1.7 of the Agreement, Seller will assist Purchaser in
the transition of accounts and customers as follows:

 

1.             Account Transfer Meeting.  Within five (5) days of closing,
Seller and Purchaser will schedule a meeting to take place at Seller’s offices
to address the matters set forth below.  Additional meetings will be scheduled
if necessary in order to complete the transition.

 

a.             Review Accounts

 

·                  Current, Prospect, Old

·                  Review Contracts/Terms

·                  Review Outstanding Deliverables/Issues/Timelines

·                  Provide Account Contacts, Emails, Phone Numbers, Addresses

·                  Account Warranty Issues (past/present, warranty log,
resolution history)

·                  Account installation details, number of units, architecture

 

b.             Discuss Solution Value Proposition

 

·                  Typical benefits

·                  Measurable Metrics

·                  ROI/Payback History

 

c.             Review Product Feature/Functionality Set

 

·                  Presentation Materials

·                  Training Material/Manuals

·                  Custom Product Enhancement “Wish List”

·                  White Papers, Marketing Collateral

 

2.             Customer/Site Visits.  Following the Account Transfer Meeting(s),
the Parties will schedule site and customer visits.

 

a.             Account Visits – Seller and Purchaser will visit all accounts,
and Seller will schedule the visits.

 

b.             Review installation/architecture at the sites

 

c.             Introduction to Customer – Seller will introduce Purchaser Sales
VP to the Customers for the purpose of determining:

 

·                  Customer Likes/Dislikes

·                  Realized Business Benefits

·                  Energy Vision – future opportunities/needs

 

--------------------------------------------------------------------------------